Title: William Buell Sprague to James Madison, 18 September 1828
From: Sprague, William Buell
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    West Springfield
                                
                                 Sepr 18th 1828.
                            
                        
                        William Buell Sprague with his most respectful regards to the Honorable Mr Madison, begs that he will accept
                            of his most cordial thanks for the repeated expression of kindness in giving him the information requested in his last
                            letter. It gives him great pleasure to hear of Mr M’s general health, & he hopes that before this time he is quite
                            restored from his late bilious attack. WBS takes the liberty to ask Mr M’s acceptance of an address delivered on the 4th
                            July last by a clergyman in this neighborhood, before the Colonisation Society of this county. He would always regard it
                            a privilege to render Mr M. any service which might be in his power, and begs that he will accept once more the assurance
                            of high respect & sincere gratitude.
                        
                            
                                
                            
                        
                     [enclosure] 
                        
                        
                            Indenture. Sale of land (in trust for Francis K. Cowherd) in Orange County by JM to Charles P. Howard and Reynolds
                                Chapman
                            
                            This Indenture made this twentieth day of Sept one thousand eight hundred and twenty eight, between James
                                Madison of the first part, Charles P Howard & Reynolds Chapman of the second part and Francis K Cowherd of the
                                third part, all of the county of Orange and state of Virginia—Whereas the said James Madison is indebted to the said
                                Francis K Cowherd in the sum of three thousand dollars by penal bill bearing even date with these presents and payable
                                twelve months after date, the payment of which debt the said James Madison is willing to secure by conveying to the
                                said Charles P Howard and Reynolds Chapman and the survivor of them, and the heirs of such survivor the tract or
                                parcel of land herein after described in trust for that purpose Now therefore this Indenture witnesseth, that the said
                                James Madison for and in consideration of the premises and of the sum of one dollar to him in hand paid by the said
                                Charles P Howard and Reynolds Chapman at or before the sealing and delivery hereof the receipt whereof is hereby
                                acknowledged hath granted, bargain and sold and by these present to the grants bargain and sold, unto the said Charles P Howard and Reynolds Chapman and the survivor of
                                them and the heirs of such survivor all that tract or parcel of land situated lying and being in the said County of
                                Orange, called Black meadow adjoining the lands of Catesby Cowherd, Yelverton Cowherd and others and
                                containing by estimation eight hundred acres be the same more, less together with all and singular the privileges and
                                appurtenances thereunto belonging. To have and to hold the same to them the said Charles P. Howard and Reynolds
                                Chapman and the survivor of them and the heirs of the survivor to their proper use and behoof In trust nevertheless to
                                and for the following uses and purposes, that is to say, that the said Charles P Howard and Reynolds Chapman and the
                                survivor of them or the heirs of the survivor to their proper use and [] In trust nevertheless to and for the following uses and purposes, that is to say, that the said Charles P Howard and Reynolds Chapman and the survivor of them or the heirs of the survivor shall and may after the expiration of twelve months from this day at the
                                request of the said Francis K Cowherd or his legal representative proceed to sell to the highest bidder for ready
                                money the aforesaid tract or parcel of land or so much thereof as shall be necessary, such sale having been previously
                                advertised in some newspaper published in the town of Fredericksburg for thirty days and out of the proceeds of sale
                                in the first place pay all costs and charges attending such sale and secondly the debt aforesaid due the said Francis
                                K Cowherd and the interest which shall have accrued thereon, and the balance if any to the said James Madison or his
                                legal representative—provided however, that the said trustees are not to make sale or advertise a sale of the said
                                land or any part thereof till after the expiration of four months from the time the said Francis K Cowherd or his
                                legal representative shall have required payment of the said debt by notification in writing, of the said James
                                Madison, or his legal representative, nor is such requisition to be made till after the expiration of twelve months
                                from this date. And the said James Madison doth hereby for himself his heirs executors and administrators covenant and
                                agree to and with the said Charles P Howard & Reynolds Chapman and the survivor of them and the heir of the
                                survivor that he will warrant and defend the title of the said land from and against the claims of all persons
                                whatever. But should the aforesaid debt and the interest thereon be paid without any sale being made under this deed,
                                then the same shall be void In testimony whereof the parties aforesaid hereto put their hands and seals the day and
                                year first here in written
                            Signed sealed & deliveredJames Madison (Seal)
                            in presence of
                            W. M. Chapman (Seal) Reynolds Chapman (Seal)
                            Richd. M Chapman (Seal)
                            Nathan Salley (Seal) as to J. M.
                            At a monthly court held for the county of Orange at the courthouse on monday the twenty second of
                                September 1828. This Indenture of trust was proved as to the [ ] of James Madison a party thereto by the oaths of W M
                                Chapman Richard M Chapman and Nathan Salley the witnesses thereto and acknowledged by Reynolds Chapman also a party
                                thereto and ordered to be recorded
                            
                            
                                                
                            Teste
                            Reynolds Chapman c c
                        
                        
                            
                                
   

                            
                            
                        
                     [enclosure] 
                        
                        
                            Ms (Vi: Orange County Courthouse Records).
                        
                        
                            
                                
   

                            
                            
                        
                    